BUCHWALTER, J.
Epitomised Opinion
Published Only in Ohio Law Abstract
Schuholz, a subcontractor, brought an action against Anna Walker et al for foreclosure of a mechanic’s lien. Schuholz contracted with one Stella Runyan, a former owner of the property, who after the house was built conveyed same to the Walkers. Demurrer to to the petition was sustained by the Common Pleas, to which ruling error was presented by Schuholz. Affirming, the Court of Appeals held:
The sole question for determination is upon whom the affidavits should be served. The “owner of the property” in 8310 and 8320 GC. refers to the person who was owner when the contract was made and the lien must be filed against and copy of the affidavit served upon the owner at the time set forth and not a subsequent purchaser. Citing Gill v. Konvisser, 45 OCC. 839; 32 OCA. 542; Fisher v. Jacobs, 32 Dec. 34.